Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 04/04/2022.
Allowable Subject Matter
Claims 22-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  claim 22 recites an anchor member positioned at the distal end of the elongate member wherein the anchor member is separate and mechanically connected to the elongate member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Patent Publication Number 2012/0136340 (Tanioka) in view of U.S. Patent Publication Number 2014/0081243 (Zhou et al.) 
Regarding claims 1-4, 6, 11 Tanioka discloses as shown in Figure 2, a catheter comprising: an elongate body comprising: an inner liner (inner layer 311, See paragraph [0032]) defining an entry port into a lumen defined by the elongate body; an outer jacket (outer layer 312, See paragraph [0032]); and a reinforcement member (reinforcement tube 34, see paragraph [0044]) positioned between at least a portion of the inner liner and at least a portion of the outer jacket; and a push assembly including an elongate member (main body 2, see paragraph [0029]) extending from a proximal portion to a distal portion, wherein a cross-section of the distal portion tapers in a distal direction, wherein distal to a proximal end of the elongate body, a first portion of the elongate member is positioned between a portion of the inner liner and a portion of the outer jacket, and proximal to the proximal end of the elongate body, a second portion of the elongate member is positioned outside of the outer jacket and the inner liner, and wherein the second portion of the push assembly is proximal to the first portion, and wherein a distal end of the elongate member is proximal to a proximal end of the reinforcement member, wherein the distal portion of the elongate member defines a substantially constant taper, where a cross-sectional area of the proximal oprtion is greater than a cross-sectional of the distal portion, where a cross-section of the proximal portion of the elongate member is circular, where the elongate member is solid.
Tanioka fails to disclose wherein a cross-section of the distal portion is D-shaped.
Zhou et al., from the same field of endeavor teaches a similar push assembly as shown in Figures 2A-2C wherein the elongate member (proximal shaft 102, see paragraph [0025]) is circular at a first portion and D-shaped (see paragraph [0025] discloses a semi-circular shape which is known to be a half-circle or D-shaped) at a second portion, the first portion being proximal to the second portion, wherein the distal portion of the elongate member comprises a first section having a first D-shape in cross-section and a second section having a second D-shape in cross-section, the first section being proximal to the second section, wherein a first cross-sectional area of the first D-shape is greater than a second cross-sectional area of the second D-shape. See paragraph [0025].
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to substitute the elongate member disclosed by Tanioka for the elongate member disclosed by Zhou et al. or modify the cross section of the distal portion is D-shaped such that a cross section of the distal portion is D-shaped because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results or in order to increase the moment of inertia of the elongate member relative to a larger than that of rectangular member. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim(s) 5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2012/0136340 (Tanioka) in view of U.S. Patent Publication Number 2014/0081243 (Zhou et al.)  as applied to claim 1 above, and further in view of U.S. Patent Number 6,761,696 (Wong)	Regrading claim 5, Tainioka in view of Zho fail to disclose the distal portion defines a stepwise taper.

Wong, from the same filed of endeavor teaches a simailr catheter 2 as shown in Figure 2 that includes a taper and a stepwise taper is a known alternative to a gradual taper. See col. 5, lines 50-59.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the taper disclosed by Zhou by substituting the gradual taper for the stepwise taper disclosed by Wong because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSA International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Regarding claim 9, Tainioka in view of Zho fails to disclose the length of the distal portion of the elongate member is about 5-20 cm.
Wong, from the same field of endeavor teaches a similar catheter 2 as shown in Figures 2,  6  and a similar distal portion of an elongate member with a length of about 5-20 cm. See col. 6, lines 30-42
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the length of the distal portion of the elongate member disclosed by Tainioka in view of Zho such that I was about 5-20 cm by substituting the length disclosed by Wong because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2012/0136340 (Tanioka) in view of U.S. Patent Publication Number 2014/0081243 (Zhou et al.) as applied to claim 1 above, and further in view of  U.S. Patent Publication Number 2002/0161395 (Douk et al.)
Regarding claim 8, Tanioka fails to disclose the greatest cross-section dimension of a distal end of the elongate member is about 50-200 micrometers.
Douk et al. from the same field of endeavor teaches a similar catheter as shown in Figure 6 with a similar elongate member with a  cross-section dimension of a distal end of the elongate member is about 50-200 micrometers (.18 mm is 180 micrometers) see paragraph [0034].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the greatest cross-section dimension of a distal end of the elongate member by substituting the dimension disclosed by Douk for the dimesinos disclosed by Tanioka such that the greatest cross-section dimension of a distal end of the elongate member is about 50-200 micrometers because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2012/0136340 (Tanioka) in view of U.S. Patent Publication Number 2014/0081243 (Zhou et al.)  as applied to claim 1 above, and further in view of  U.S. Patent Publication Number 2005/0054952 (Eskuri et al.)
Regarding claim 10, Tanioka fails to disclose  at least one surface of the elongate member comprises a roughed surface.
Eskuri et al. from the same field of endeavor teaches a similar catheter as shown in Figure 1 wherein at least one surface of the elongate member comprises a roughed surface, for the purpose of creating a better fit with another structure. See paragraph [0067]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify at least one surface (surface which touches outer layer 102 or attachment region 108, see paragraph [0025]) of the elongate member disclosed by Tanioka to include a roughed surface in order for the elongate member to bond with outer layer easier. 
Response to Arguments
Applicant’s arguments with respect to the rejection of claims under Zhou, see pages 9, 10 filed 04/04/2022 have been considered but are moot because they do not apply to the Tanioka reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771